Citation Nr: 1534580	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-49 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disease or injury.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the RO.  This issue was previously remanded by the Board in July 2010 so that the Veteran could be issued a Statement of the Case.  The Veteran subsequently perfected an appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current hypertension had its clinical onset during his period of service or otherwise was caused or aggravated by a service-connected disease or injury.  Specifically, the Veteran stated that his hypertension is caused by his back disability and mental disorder.  See December 2010 VA Form 9.  The Veteran is currently service-connected for mechanical low back pain and major depressive disorder with anxiety disorder and panic disorder.  The AOJ has not addressed this theory of entitlement nor has the Veteran been provide notice regarding how to substantiate a claim for service connection on a secondary basis.  Therefore, remand is necessary.  Any needed development, to include obtaining relevant records, should be undertaken on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence necessary to substantiate a claim for service connection on a secondary basis.

2.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.

3.  Undertake any additional development deemed necessary.  For example, if evidence is developed that indicates a VA examination is warranted such should be scheduled.

4.  Readjudicate the issue on appeal taking into consideration the evidence received since the last adjudication of this claim.  The theory of secondary service connection should specifically be addressed.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




